 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   JEREMIAH SIMMONS,                                 No. 2:19-cv-02492-TLN-KJN
12                      Plaintiff,
13          v.                                         ORDER
14   PIA MANAGER ALCANTARA,
15                      Defendant.
16

17          Plaintiff Jeremiah Simmons (“Plaintiff”), a state prisoner proceeding pro se, filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 4, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 26.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983).

27          The Court has reviewed the file and finds the findings and recommendations to be

28   supported by the record and by the magistrate judge’s analysis.
                                                      1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The Findings and Recommendations filed May 4, 2021 (ECF No. 26), are ADOPTED

 3   IN FULL; and

 4         2. Plaintiff’s First and Fourteenth Amendment claims are DISMISSED without prejudice.

 5         IT IS SO ORDERED.

 6   DATE: July 7, 2021

 7

 8

 9                                            Troy L. Nunley
                                              United States District Judge
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 2
